O’SCANNLAIN, Circuit Judge,
dissenting.
I respectfully dissent. I cannot agree with the majority’s characterization of the ALJ’s hypothetical.
First, the majority asserts that the ALJ was unaware of the ME’s findings because the ME failed to submit his MRFC form into evidence. Supra at 530 n. 2. This is simply untrue. The ALJ and Comer’s attorney each stated that each had copied down the ME’s MRFC findings. Indeed, the ALJ expressly recapped the ME’s MRFC findings as part of the hypothetical. See Thomas v. Barnhart, 278 F.3d 947, 956 (9th Cir.2002)
Second, the majority claims that the ALJ offered an inadequate hypothetical because the claimant and her attorney interrupted the hypothetical with comments. Supra at 530. This is simply unsound. The VE expressed no problems understanding the hypothetical. Indeed, the interruptions were few and short. In any event, Comer may not complain about her own interruptions during the hypothetical. Cf. Hudson v. Wylie, 242 F.2d 435, 448 (9th Cir.1957) (“[0]ne may not complain on review of errors below for which he is responsible.”).
Third, the majority stresses that the ALJ used equivocal language in the hypothetical. Supra at 530-31. This is inaccurate. While giving the hypothetical, the ALJ noted the uncertainty regarding the seriousness of some of Comer’s ailments. However, the ALJ resolved any uncertainty by providing a short, definite recitation of Comer’s ailments at the conclusion of the hypothetical.
Fourth, the majority claims that the ALJ erred in failing to include in the hypothetical his finding that Comer “is unable to perform complex work tasks requiring detailed instructions.” Supra at 531. This is not accurate either. In his hypothetical, the ALJ expressly credited the ME’s finding that Comer is “moderately limited” in her ability to “understand,” to “remember,” and to “carry out detailed instructions.” See Thomas, 278 F.3d at *532956. The majority also asserts that the ALJ failed to include his finding that Comer is unable to work in smoke-filled environments. Supra at 531. Contrary to such assertion, the record reveals that Comer’s counsel raised this issue at the hearing, and implicitly conceded that this limitation only affected her ability to work as a bartender. Comer would still be able to work as a cashier, rental clerk, outside deliverer, and charge account clerk.
Fifth, the majority faults the ALJ for not crediting Comer’s allegations of pain. Supra at 531. This is baseless. The ALJ properly rejected Comer’s allegations. In March 1996, Dr. Fleischman opined that Comer was capable of “limited work related activities.” In June 1996, Dr. Grant stated that Comer could perform “medium duty work.” In August 1996, Dr. Burwell opined that Comer would be able to resume work. In June 1997, Dr. Getty stated, “Quite honestly I think this lady is taking advantage of the system and as a result has been given numerous medications that really don’t do much for her.” Drs. Fleischman, Grant, Burwell, and Getty all treated Comer. The majority stubbornly ignores Comer’s treating physicians’ opinions as to whether Comer’s pain is disabling. Cf. Regula v. Delta Family-Care Disability Survivorship Plan, 266 F.3d 1130, 1139 (9th Cir.2001).
The ALJ offered a valid hypothetical and the decision to deny benefits is supported by substantial evidence. I respectfully dissent.